Case: 16-16486     Date Filed: 10/03/2018    Page: 1 of 43


                                                                           [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                             No. 16-16486; 16-16783
                           ________________________

                       D.C. Docket No. 0:15-cv-60716-WPD



DR. DAVID S. MURANSKY,
individually and on behalf of all others similarly situated,

                                                                 Plaintiff - Appellee,

JAMES H. PRICE,
ERIC ALAN ISAACSON,

                                                      Interested Parties - Appellants,

                                        versus

GODIVA CHOCOLATIER, INC.,
a New Jersey corporation,

                                                               Defendant - Appellee.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                  (October 3, 2018)
               Case: 16-16486      Date Filed: 10/03/2018      Page: 2 of 43


Before MARTIN, JORDAN, and GINSBURG, * Circuit Judges.

MARTIN, Circuit Judge:

       This appeal was brought to contest the approval of a class-action settlement.

Dr. David Muransky filed a class action against Godiva Chocolatier, Inc. for

violating the Fair and Accurate Credit Transactions Act (“FACTA”). Appellants

James Price and Eric Isaacson (“the objectors”) objected to a class settlement

reached by Dr. Muransky and Godiva. Over their objections, the District Court

approved the settlement, class counsel’s request for attorney’s fees, and an

incentive award for Dr. Muransky. After careful review and with the benefit of

oral argument, we affirm.

                                      I. Background

       In April 2015, Dr. Muransky filed a class action against Godiva for allegedly

violating FACTA. FACTA prohibits merchants from printing “more than the last

5 digits of the card number or the expiration date upon any receipt provided to the

cardholder at the point of the sale or transaction.” 15 U.S.C. § 1681c(g)(1). The

operative complaint alleges that after Dr. Muransky made a purchase at a Godiva

store, Godiva gave him a receipt that showed his credit card number’s first six and

last four digits. Dr. Muransky sought to represent a class of customers whose


       *
       Honorable Douglas H. Ginsburg, United States Circuit Judge for the District of
Columbia Circuit, sitting by designation.


                                              2
              Case: 16-16486    Date Filed: 10/03/2018    Page: 3 of 43


credit card numbers Godiva printed on receipts in violation of FACTA. These

violations, the complaint says, exposed Dr. Muransky and the class “to an elevated

risk of identity theft.” According to the complaint, Godiva’s violation of FACTA

was willful, so the class was entitled to statutory and punitive damages, as well as

attorney’s fees and costs. See id. § 1681n(a).

      Godiva moved to dismiss the complaint on the ground that it did not

plausibly allege a willful violation of FACTA. The District Court denied Godiva’s

motion. After that, the parties engaged in discovery then mediated the case. In

late November 2015, the parties notified the court of an agreement in principle to

settle the case on a class-wide basis. They requested a stay, which the court

granted.

      Two months after that request, Dr. Muransky moved for preliminary

approval of the class-action settlement. He explained that the parties agreed to a

settlement fund of $6.3 million from which all fees, costs, and class members

would be paid. He estimated that class members who submitted a timely claim

form would receive around $235 as their pro-rata share of the settlement fund.

None of the money would revert to Godiva. Dr. Muransky indicated he intended

to apply for an incentive award of up to $10,000 and that class counsel would

move for an award of attorney’s fees of up to one-third of the settlement fund,

which would be $2.1 million.


                                          3
              Case: 16-16486     Date Filed: 10/03/2018   Page: 4 of 43


      In this motion, Dr. Muransky also argued that the amount class members

would recover by submitting a claim compared favorably to their possible recovery

had the case proceeded to trial. FACTA provides for a combination of actual and

statutory damages. 15 U.S.C. § 1681n(a). For statutory damages, FACTA

provides for an award of $100 to $1,000 for each violation. Id. § 1681n(a)(1)(A).

Given the nature of the violation, Dr. Muransky acknowledged there was “a good

chance” each class member would recover the $100 minimum statutory damage

award if the case went to trial. At the fairness hearing, the District Court agreed

with Dr. Muransky’s assessment, saying it was reasonable for class counsel to have

estimated that class members “could [receive] more than double what the class

members could get if they went to trial and won the case.”

      Dr. Muransky’s motion also addressed some of the risks that favored pre-

trial settlement. Most notably, Dr. Muransky pointed to two cases then pending

before the Supreme Court: Spokeo, Inc. v. Robins, 578 U.S. ___, 136 S. Ct. 1540

(2016), on Article III standing, and Tyson Foods, Inc. v. Bouaphakeo, 577 U.S.

___, 136 S. Ct. 1036 (2016), on class certification under Federal Rule of Civil

Procedure 23(b)(3). The outcomes of those two cases, which at the time were

uncertain, posed serious risks to the class members’ ability to pursue FACTA

claims against Godiva. Dr. Muransky also acknowledged the difficulty of proving

the “willfulness” of Godiva’s FACTA violation, which the District Court also


                                          4
             Case: 16-16486     Date Filed: 10/03/2018   Page: 5 of 43


discussed at the fairness hearing. Without proving “willfulness,” the class would

not be entitled to statutory damages. See 15 U.S.C. § 1681n(a).

      The motion for preliminary approval also contained a proposed class notice

and a proposed schedule of notice, opt-out, and motion deadlines. The proposed

notice said Dr. Muransky would seek an incentive award of up to $10,000 “for his

work in representing the class” and that class counsel would seek up to $2.1

million in attorney’s fees. The District Court granted the motion for preliminary

approval, certified the class under Rule 23(b)(3), and approved the form of notice.

Under the preliminary approval order, class members who wanted to be excluded

from the settlement were required to give written notice of exclusion to the claims

administrator. Those who failed to submit an opt-out certification would be

included in the settlement class and bound by its terms. Then to get money from

the settlement fund, class members had to file a claim form with the claims

administrator. Class members could also file objections, which the court would

consider as part of its determination of whether the settlement was fair. After

extensions by the District Court, the final deadline for class members to submit

claims, object, or opt-out was August 23, and the deadline for Dr. Muransky to

move for final settlement approval was September 9.

      Notice of the settlement was sent to 318,000 class members and over 47,000

submitted claim forms. Only fifteen class members opted out. Five class


                                         5
              Case: 16-16486    Date Filed: 10/03/2018    Page: 6 of 43


members, including Mr. Price and Mr. Isaacson, objected to the settlement. In

their objections, Mr. Price and Mr. Isaacson said they are members of the

settlement class and that they timely submitted claim forms. Among other

arguments, they said notice of Dr. Muransky’s attorney’s fee motion was

inadequate under Rule 23(h); the court should subject any attorney’s fee award to a

lodestar analysis; and a $10,000 incentive award was not warranted.

      On September 7, Dr. Muransky moved for final approval of the class

settlement and requested an award of $2.1 million in attorney’s fees as well as

$10,000 as an incentive award. At the court’s direction, Dr. Muransky filed a

separate motion for attorney’s fees and expenses. The Magistrate Judge issued a

report and recommendation (“R&R”) on the attorney’s fee motion just four days

later, before the objectors filed opposition briefs. The R&R recommended that the

District Court grant the motion and award the full amount of $2.1 million.

Although the R&R was issued before the objectors filed opposition briefs, the

Magistrate Judge considered Mr. Price’s and Mr. Isaacson’s previously filed

objections to the settlement. In addition, soon after the R&R was issued, the

objectors filed briefs in opposition to the motion for attorney’s fees. They later

filed objections to the R&R as well.

      On September 21, the District Court held a fairness hearing, during which

objectors’ counsel made their case. During the hearing, Mr. Isaacson’s counsel


                                          6
              Case: 16-16486    Date Filed: 10/03/2018    Page: 7 of 43


raised standing as a new objection, saying that the court needed to decide whether

Dr. Muransky had Article III standing. Soon after the hearing, the District Court

approved the settlement and awarded the incentive award and attorney’s fees to Dr.

Muransky and class counsel respectively. In response to the objectors’ argument

that notice was not adequate, the District Court noted it had “permitted objections

to be filed both before and after” the motion for attorney’s fees was filed and that

“meaningful objections were in fact filed both before and after the filing” of that

motion. The court said it had reviewed the class members’ objections to the R&R

de novo, “taken them into full consideration,” and “carefully analyzed” them. The

court then found that the requested attorney’s fees were reasonable and awarded

$2.1 million, one-third of the settlement fund, in fees. The Court also granted the

$10,000 incentive award for Dr. Muransky’s “efforts in this case.”

      The objectors appealed. They say the District Court abused its discretion by

finding that the notice satisfied Rule 23(h), by awarding $2.1 million in attorney’s

fees, and by awarding $10,000 as an incentive to Dr. Muransky. Mr. Isaacson

raises a fourth issue: he challenges Dr. Muransky’s Article III standing to pursue a

FACTA claim against Godiva. Before addressing those arguments, we consider

the objectors’ ability to make them on appeal. We then consider the merits of the

arguments properly before us.




                                          7
              Case: 16-16486     Date Filed: 10/03/2018    Page: 8 of 43


                                   II. Jurisdiction

A. The objector’s right to appeal

      The Supreme Court has held “only parties to a lawsuit, or those that properly

become parties, may appeal an adverse judgment.” Marino v. Ortiz, 484 U.S. 301,

304, 108 S. Ct. 586, 587 (1988) (per curiam). We start by deciding whether

objectors like Mr. Price and Mr. Isaacson are “parties” with the ability to appeal

from a district court’s judgment. We hold that they are.

      In Devlin v. Scardelletti, 536 U.S. 1, 122 S. Ct. 2005 (2002), the Supreme

Court addressed whether a nonnamed class member who timely objects to a

settlement agreement but does not opt out is a “party for the purposes of appealing

the approval of the settlement.” Id. at 7, 122 S. Ct. at 2009 (quotation marks

omitted). The Court held that nonnamed class members who are bound by a

judgment must “be allowed to appeal the approval of a settlement when they have

objected at the fairness hearing.” Id. at 10, 122 S. Ct. at 2011. “To hold

otherwise,” the Court explained, “would deprive nonnamed class members of the

power to preserve their own interests in a settlement that will ultimately bind them,

despite their expressed objections before the trial court.” Id.

      Devlin addressed a mandatory settlement class, but not whether objectors to

a Rule 23(b)(3) settlement who can opt out of a settlement also are “parties” that

can appeal. See id. at 10–11, 122 S. Ct. at 2011 (noting that appeal was the


                                          8
                Case: 16-16486       Date Filed: 10/03/2018       Page: 9 of 43


objectors’ only option because they could not opt out of the settlement). Since

Devlin, the only circuit courts of appeal to have decided this issue have held that

class members who object to a Rule 23(b)(3) settlement but do not opt out are

“parties” for purposes of appeal. 1 Generally, these courts reason that Devlin “is

about party status and one who could cease to be a party is still a party until opting

out.” Nat’l Ass’n of Chain Drug Stores, 582 F.3d at 40. In AAL High Yield Bond

Fund v. Deloitte & Touche LLP, 361 F.3d 1305 (11th Cir. 2004), this Court ruled

that objectors who were not class members could not appeal because they were not

“parties who are actually bound by a judgment.” Id. at 1310. Yet at the same time,

we know that actual class members who object but do not opt out of a Rule

23(b)(3) class settlement are still bound by the judgment approving the class

settlement. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614–15, 117 S.

Ct. 2231, 2245 (1997). With all of this in mind, we conclude that class members

who object to Rule 23(b)(3) class settlements but do not opt out are “parties” for

purposes of appeal. Mr. Price and Mr. Isaacson are therefore proper parties.

B. Article III standing

       “We review our subject matter jurisdiction de novo.” Day v. Persels &

Assocs., LLC, 729 F.3d 1309, 1316 (11th Cir. 2013). Article III of the
       1
         Nat’l Ass’n of Chain Drug Stores v. New England Carpenters Health Benefits Fund,
582 F.3d 30, 39–40 (1st Cir. 2009); Fidel v. Farley, 534 F.3d 508, 512–13 (6th Cir. 2008);
Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 572–73 (9th Cir. 2004); In re Integra Realty
Res., Inc., 354 F.3d 1246, 1257–58 (10th Cir. 2004).


                                                9
             Case: 16-16486     Date Filed: 10/03/2018   Page: 10 of 43


Constitution limits our jurisdiction to “cases” or “controversies.” Standing is one

of the essential components of Article III’s case or controversy requirement. Lujan

v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 2136 (1992). Standing, in

turn, has “three elements: injury in fact, causation, and redressability.” Nicklaw v.

Citimortgage, Inc., 839 F.3d 998, 1001 (11th Cir. 2016). An injury in fact must be

concrete, particularized, and actual or imminent. Lujan, 504 U.S. at 560, 112 S.

Ct. at 2136. Mr. Isaacson argues that Dr. Muransky has not alleged a concrete

injury in fact that confers Article III standing under the Supreme Court’s decision

in Spokeo, 136 S. Ct. at 1548. We have concluded to the contrary.

      To determine whether a statutory violation results in a concrete injury, we

consider both “history and the judgment of Congress.” Id. at 1549. More

specifically, we look to whether the intangible harm that results from the statutory

violation bears a “close relationship” to harms that have “traditionally been

regarded as providing a basis for a lawsuit in English or American courts.” Id.

And we consider the judgment of Congress because it “is well positioned to

identify intangible harms that meet minimum Article III requirements.” Id.

      But before we get ahead of ourselves, we stop to examine the duties imposed

and the rights conferred by FACTA. FACTA, which is an amendment to the Fair

Credit Reporting Act, “is aimed at protecting consumers from identity theft.”

Harris v. Mexican Specialty Foods, Inc., 564 F.3d 1301, 1306 (11th Cir. 2009). To


                                         10
             Case: 16-16486     Date Filed: 10/03/2018    Page: 11 of 43


do that, FACTA imposes a duty on merchants “that accept[] credit cards or debit

cards for the transaction of business” not to “print more than the last 5 digits of the

card number or the expiration date upon any receipt provided to the cardholder at

the point of the sale or transaction.” 15 U.S.C. § 1681c(g)(1). FACTA authorizes

customers to bring private actions against merchants that willfully or negligently

violate this duty. 15 U.S.C. §§ 1681n(a); 1681o(a). A merchant willfully violates

FACTA by acting in knowing violation of its statutory duties or by acting in

reckless disregard of those duties. See Safeco Ins. Co. of Am. v. Burr, 551 U.S.
47, 57–58, 127 S. Ct. 2201, 2208–09 (2007). For willful violations, customers

may recover actual damages or statutory damages from $100 to $1000, and

punitive damages. 15 U.S.C. § 1681n(a)(1), (a)(2); Safeco, 551 U.S. at 53, 127 S.

Ct. at 2206. Customers can recover statutory damages for willful violations even if

they cannot show their identity was stolen or credit impacted, 15 U.S.C.

§ 1681n(a), and even if they received and kept the defective receipt. Engel v.

Scully & Scully, Inc., 279 F.R.D. 117, 125–26 (S.D.N.Y. 2011). By contrast,

when the violation is a result of negligence, customers can only recover their actual

damages as well as attorney’s fees. 15 U.S.C. § 1681o(a); Engel, 279 F.R.D. at

125–26.

      Dr. Muransky alleged that Godiva willfully violated its duty not to print

more than five digits of his credit card number on a receipt. See 15 U.S.C.


                                          11
             Case: 16-16486     Date Filed: 10/03/2018    Page: 12 of 43


§§ 1681c(g)(1), 1681n(a). We must therefore examine whether a merchant’s

willful violation of FACTA’s card-truncation duties and any resulting harms bears

a “close relationship” to causes of action recognized at common law. See Spokeo,
136 S. Ct. at 1549. This court has made similar inquiries, analogizing to common

law causes of actions in three cases decided since Spokeo. In Perry v. Cable News

Network, Inc., 854 F.3d 1336 (11th Cir. 2017), we held that the violation of the

Video Privacy Protection Act conferred standing based in part on an analogy

between the private right of action created by the Act and the common law tort of

intrusion upon seclusion. Id. at 1341. Likewise, Pedro v. Equifax, Inc., 868 F.3d
1275 (11th Cir. 2017) analogized the violation of the Fair Credit Reporting Act

based on reporting inaccurate credit information to the tort of defamation. Id. at

1279–80. Conversely, in Nicklaw, this Court rejected the plaintiff’s attempt to

analogize his statutory cause of action for the failure to timely record a (since

recorded) satisfaction of mortgage to a common law quiet title action. 839 F.3d at

1002–03.

      Here, Godiva’s disclosure of Dr. Muransky’s credit card number is similar to

the common law tort of breach of confidence. See Alicia Solow-Niederman,

Beyond the Privacy Torts: Reinvigorating a Common Law Approach for Data

Breaches, 127 Yale L.J. F. 614, 624–26 (2018) (arguing that data breaches




                                          12
              Case: 16-16486       Date Filed: 10/03/2018      Page: 13 of 43


resemble the common law tort of breach of confidence).2 Typical breach of

confidence cases involve a customer entrusting formulas, letters, or images to a

trusted person, including merchants, who would without permission disclose these

items to other people, or to the public, or use them for personal gain. See Richards

& Solove, 96 Geo. L.J. at 135–38 (collecting cases); cf. United States v. O’Hagan,

521 U.S. 642, 652–55, 117 S. Ct. 2199, 2207–08 (1997) (establishing the

misappropriation theory of insider trading based on similar principles). An

important difference between the breach of confidence tort and privacy torts is the

identification of the harm. In privacy suits, the harm is usually construed in terms

of exposure, “with an emphasis on publication as the cause of the harm.” Solow-

Niederman, 127 Yale L.J. F. at 621; see, e.g., Peterson v. Idaho First Nat. Bank,

367 P.2d 284, 286–88 (Idaho 1961) (rejecting a tort claim because disclosure of a

customer’s bank records to his employer did not amount to public disclosure for

purposes of the right to privacy). But in breach of confidence cases, the harm

happens when the plaintiff’s trust in the breaching party is violated. See


       2
         The tort of breach of confidence was recognized at the time of the country’s founding
but has rarely been used because of the development of modern privacy torts. Neil M. Richards
& Daniel J. Solove, Privacy’s Other Path: Recovering the Law of Confidentiality, 96 Geo. L.J.
123, 135–38, 156–58 (2007); see also Pavesich v. New England Life Ins. Co., 50 S.E. 68, 68–69,
75 (Ga. 1905) (describing how privacy torts in the United States and England before 1890 were
“founded upon a supposed right of property, or a breach of trust or confidence, or the like”);
Samuel D. Warren & Louis D. Brandeis, The Right to Privacy, 4 Harv. L. Rev. 193, 207–08
(1890) (describing cases “where protection has been afforded against wrongful publication . . .
upon the ground of an alleged breach of an implied contract or of a trust or confidence”).


                                              13
                Case: 16-16486   Date Filed: 10/03/2018   Page: 14 of 43


McCormick v. England, 494 S.E.2d 431, 437–38 (S.C. Ct. App. 1997)

(distinguishing privacy torts from breach of confidence). Under this view, when a

customer uses a credit card to make purchases, he entrusts the merchant with his

card number and his trust is violated when that card number is not kept

confidential.

      The willful violation of FACTA’s card-truncation duty also resembles a

modern version of a claim for breach of an implied bailment agreement. The

common law has often implied a bailment agreement when a merchant holds a

customer’s property as a necessary incident to the merchant’s business. Woodruff

v. Painter, 24 A. 621, 622 (Pa. 1892) (holding a shop could be liable for a watch

that went missing while a customer tried on a suit); Bunnell v. Stern, 25 N.E. 910

(N.Y. 1890) (holding a shop could be liable for a customer’s missing cloak).

When a bailment relationship is implied, the merchant has a duty to protect the

customer’s property from damage, loss, or theft. See, e.g., Armored Car Serv., Inc.

v. First Nat. Bank of Miami, 114 So. 2d 431, 434 (Fla. 3d DCA 1959) (describing

the rule that an implied bailment for the mutual benefit of both parties imposes a

duty on the bailee to avoid ordinary negligence). A bailee is also obligated to

return the bailor’s property in a time, place, and manner proscribed by agreement

or “by the nature of the objective to be accomplished by the bailment.” See 8A

Am. Jur. 2d Bailments § 134. Viewed through a bailment lens, Godiva is a bailee


                                          14
             Case: 16-16486     Date Filed: 10/03/2018    Page: 15 of 43


of Dr. Muransky’s credit card information and, if returned on a printed receipt, has

a duty to return it without displaying “more than the last 5 digits of the card

number.” See 15 U.S.C. § 1681c(g); cf. Carpenter v. United States, 585 U.S. ___,

138 S. Ct. 2206, 2269 (2018) (Gorsuch, J., dissenting) (describing how “ancient

principles” from bailment cases “may help us address modern data cases too”); Ian

Samuel, Carpenter and the Property Vocabulary, Harv. L. Rev. Blog (Dec. 8 2017),

https://blog.harvardlawreview.org/carpenter-and-the-property-vocabulary/.

      These common law torts bear a “close relationship” to the statutory cause of

action authorized by Congress. By passing FACTA, Congress expressed its

judgment that prohibiting merchants from printing more than five digits of a

customer’s credit card number would “reduce identity theft and credit card fraud.”

Credit and Debit Receipt Clarification Act of 2007, Pub. L. 110-241, § 2(a)(6), 122

Stat. 1565, 1565. To achieve its goals, Congress established a duty of care for

merchants that print receipts and defined that duty as requiring printing no more

than five digits of customers’ credit card numbers. See 15 U.S.C. § 1681c(g)(1).

Congress also made willful violations of that duty actionable, even when the

customer owed that duty had suffered no actual damages. Id. § 1681n(a)(1)(A).

We can infer from these two provisions that Congress conceived of the harm as

happening when the merchant provides a customer with an untruncated receipt.

See In re Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625, 639 (3d


                                          15
               Case: 16-16486       Date Filed: 10/03/2018       Page: 16 of 43


Cir. 2017) (Congress “allowed for statutory damages for willful violations—which

clearly illustrates that Congress believed that the violation of FCRA causes a

concrete harm to consumers.”); see also Palm Beach Golf Ctr.-Boca, Inc. v. John

G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251 (11th Cir. 2015) (observing that

Congress’s creation of legal rights that satisfy Article III standing “may be inferred

from conduct prohibited” by statute). Thus, the structure and purpose of FACTA

show that it provides customers the right to enforce the nondisclosure of their

untruncated credit card numbers, similar to the rights and harms asserted in breach

of confidence cases. 3 The resulting harm from the statute’s violation is “concrete

in the sense that it involves a clear de facto injury, i.e., the unlawful disclosure of

legally protected information.” See In re Nickelodeon Consumer Privacy Litig.,

827 F.3d 262, 274 (3d Cir. 2016). We therefore conclude printing more than five

digits of a credit card number in willful violation of FACTA causes the person

whose account number is disclosed to suffer a concrete injury. See Perry, 854 F.3d

at 1340.4


       3
          Because the harm suffered when a merchant prints untruncated credit card information
is like a breach of confidence or the breach of an implied bailment agreement, we reject the
reasoning of courts that only compare FACTA claims to privacy torts. See, e.g., Gesten v.
Burger King Corp., No. 17-22541, 2017 WL 4326101, at *5 (S.D. Fla. Sept. 27, 2017).
       4
         In this way, Dr. Muransky also satisfies Justice Thomas’s injury-in-fact test. Spokeo,
136 S. Ct. at 1550 (Thomas, J., concurring). Justice Thomas’s test focuses on the distinction
between a plaintiff’s enforcement of private rights versus public rights. Id. For “plaintiff[s]
seeking to vindicate a statutorily created private right,” Justice Thomas concluded they “need not
allege actual harm beyond the invasion of that private right.” Id. at 1553. Justice Thomas


                                               16
               Case: 16-16486        Date Filed: 10/03/2018        Page: 17 of 43


       We recognize there are some differences between these common law causes

of action and the willful violation of FACTA’s card-truncation duties. For

instance, in the bailment context, there is usually tangible harm to property. Also,

these common law torts usually are complete after the person entrusted with

property or information gives it to a third party or uses it for their own personal

gain. But the point is not that Dr. Muransky’s harm would have been actionable at

common law. The inquiry under Spokeo is whether the alleged harm bears a

“close relationship” to one actionable at common law. See Spokeo, 136 S. Ct. at

1549. And even when the harm that results from violation of the statute differs

somewhat from a harm recognized at common law, Congress “has the power to

define injuries and articulate chains of causation that will give rise to a case or

controversy where none existed [at common law] before.” Spokeo, 136 S. Ct. at

1549 (quotation marks omitted). We conclude any differences between the

common law torts discussed above and the FACTA cause of action are an example



supported the Court’s decision to remand in Spokeo for the lower courts to consider whether
“Congress ha[d] created a private duty owed personally to [the plaintiff] to protect his
information,” in which case, “the violation of the legal duty suffices for Article III injury in
fact.” Id. at 1554.
        Here, FACTA imposes on merchants a duty to protect customers’ credit card information,
and customers have a private right to enforce FACTA duties that merchants owe personally to
them. See 15 U.S.C. §§ 1681c(g)(1), 1681n(a); see also Palm Beach,781 F.3d at 1252
(recognizing that the Telephone Consumer Protection Act created a “cognizable right” that
recipients of junk faxes can enforce). This satisfies the test articulated by Justice Thomas in
Spokeo, 136 S. Ct. at 1553–54.


                                                 17
             Case: 16-16486      Date Filed: 10/03/2018    Page: 18 of 43


of Congress’s use of this power.

      When the violation of a statute creates a concrete injury, as it does here,

plaintiffs do not need to allege “additional harm beyond the one Congress has

identified.” Spokeo, 136 S. Ct. at 1549. But in this case, Dr. Muransky also pled

that he received the receipt from Godiva and all indications are that he still has it.

This has imposed an additional burden on him. When merchants breach their

truncation duty, customers like Dr. Muransky must use their time (and wallet

space) to safely dispose of or keep the untruncated receipt so as to avoid someone

finding their credit card number on their receipt. This Court has held that this type

of time wasting constitutes an injury in fact. See Palm Beach Golf, 781 F.3d at

1251–52 (holding that plaintiff suffered an injury in fact when unsolicited faxes

electronically occupied plaintiff’s telephone line and fax machine for one minute);

Common Cause/Georgia v. Billups, 554 F.3d 1340, 1351 (11th Cir. 2009) (holding

that the time it took to get an acceptable photo ID was sufficient to confer

standing); id. at 1351–52 (holding that requiring someone to show a photo ID to

vote is a sufficient injury); Fla. State Conference of NAACP v. Browning, 522
F.3d 1153, 1165 (11th Cir. 2008) (holding that the diversion of time and resources

to counteract an unlawful action can satisfy the injury-in-fact requirement). Thus,

in the context of FACTA, Dr. Muransky suffered a concrete injury when Godiva

provided him with a receipt containing his untruncated credit card number, and he


                                           18
             Case: 16-16486      Date Filed: 10/03/2018    Page: 19 of 43


had to “shoulder the cost” of protecting it. See Florence Endocrine Clinic, PLLC

v. Arriva Med., LLC, 858 F.3d 1362, 1366 (11th Cir. 2017). Time spent safely

disposing of or keeping the untruncated receipt is, of course, a small injury, but it

is enough for standing purposes. See Common Cause, 554 F.3d at 1351 (“The

Supreme Court has rejected the argument that an injury must be significant; a small

injury, an identifiable trifle, is sufficient to confer standing.” (quotation marks

omitted)). Thus, when Godiva unlawfully gave an untruncated receipt to Dr.

Muransky, he suffered the concrete injury of shouldering the cost of safely keeping

or destroying the receipt.

      Our holding that Dr. Muransky alleged a concrete injury is in keeping with

the decisions of the Second, Seventh, and Ninth Circuits. See Bassett v. ABM

Parking Servs., Inc., 883 F.3d 776 (9th Cir. 2018); Crupar-Weinmann v. Paris

Baguette Am., Inc., 861 F.3d 76 (2d Cir. 2017); Meyers v. Nicolet Rest. of De

Pere, LLC, 843 F.3d 724 (7th Cir. 2016). In those cases, customers alleged they

suffered a risk of identity theft because merchants printed receipts that included the

customers’ credit card expiration date, a violation of FACTA, 15 U.S.C.

§ 1681c(g). See Bassett, 883 F.3d at 777; Crupar-Weinmann, 861 F.3d at 78;

Meyers, 843 F.3d at 725. But well before those decisions, Congress had passed the

Credit and Debit Card Receipt Clarification Act of 2007, Pub. L. No. 110-241, 122

Stat. 1565 (2008). The Clarification Act’s findings say that “[e]xperts in the field


                                           19
              Case: 16-16486     Date Filed: 10/03/2018     Page: 20 of 43


agree that proper truncation of the card number, . . . regardless of the inclusion of

the expiration date, prevents a potential fraudster from perpetrating identity theft or

credit card fraud.” Id. (emphasis added). For this reason, the Clarification Act

gave amnesty from liability to merchants who printed an expiration date on a

customer’s receipt but otherwise complied with FACTA before passage of the Act.

Id. § 3(a), 15 U.S.C. § 1681n(d). The decisions of our sister circuits all rely on the

Clarification Act to hold that Congress does not consider an untruncated expiration

date alone to be harmful. See Bassett, 883 F.3d at 781 (“Far from ‘elevating’

expiration date violations, the Clarification Act suggests that alleged injuries like

Bassett’s are not concrete.”); Crupar-Weinmann, 861 F.3d at 78 (“Guided by

unambiguous statutory language that a receipt with a credit card expiration date

does not raise a material risk of identity theft, . . . we conclude that allegations in

her amended complaint do not satisfy the injury-in-fact requirement . . . .”);

Meyers, 843 F.3d at 727 (“Congress has specifically declared that failure to

truncate a card’s expiration date, without more, does not heighten the risk of

identity theft.”).

       Here, Godiva printed the first six and last four digits of Dr. Muransky’s

credit card number without its expiration date. In contrast to the findings about

expiration dates, the Clarification Act’s findings also say that “proper truncation of

the card number . . . prevents a potential fraudster from perpetuating identity theft


                                           20
             Case: 16-16486     Date Filed: 10/03/2018    Page: 21 of 43


or credit card fraud.” Clarification Act § 2(a)(6). Based on the Clarification Act’s

findings and the cause of action authorized by FACTA, Congress created

actionable rights in customers against merchants that provide customers with

receipts containing untruncated credit card numbers.

      This case is also distinguishable from the Second Circuit’s decision in Katz

v. Donna Karan Co., 872 F.3d 114, 116 (2d Cir. 2017) for two reasons. First, Katz

did not consider whether the FACTA violation was comparable to a breach of

confidence tort or the breach of an implied bailment agreement. Second, Katz

addressed a factual challenge to standing, and gave deference to district court fact-

findings. Here, we address a facial challenge.

      In Katz, the Second Circuit found no clear error in a district court’s

dismissal of a FACTA suit for lack of standing. Id. at 116. In the district court,

the defendant presented evidence that the first six digits of a credit card number

identify only the card’s issuer and reveal nothing about the consumer. Id. at 118–

19. By contrast, the Katz plaintiff asserted that the “more digits revealed, the more

vulnerable a card number may be to a brute force cryptological attack.” Id. at 120

(quotation marks omitted). In spite of the plaintiff’s argument, the district court

found no risk of harm to the consumer because the publication of the first six digits

of a credit card number did not create a material risk of injury. Id. at 116. Based

on this finding of fact, the Second Circuit affirmed, “conclud[ing] that the district


                                          21
               Case: 16-16486         Date Filed: 10/03/2018        Page: 22 of 43


court did not clearly err in finding that the bare procedural violation in question did

not raise a material risk of harm of identity theft.” Katz , 872 F.3d at 121. But the

Second Circuit emphasized that it was not “resolv[ing] whether other procedural

violations of FACTA should or will meet a similar outcome, a question for lower

courts to determine in the first instance, on a case- and fact- specific basis.” Id.

Despite this admonition to consider future FACTA standing based on the case and

facts of each distinct case, many district courts have incorporated the fact findings

from Katz into its legal analysis that FACTA violations do not create a concrete

injury. In this way,, these courts have transformed the fact-findings of a single

district court into a bright-line, no-standing rule. See, e.g., Tarr v. Burger King

Corp., No. 17-23776, 2018 WL 318477, at *3 (S.D. Fla. Jan. 5, 2018) (collecting

cases).5

       There are a number of problems with relying on facts found in another

FACTA case to say Dr. Muransky does not have standing here. For one, the Katz

       5
           Some of these same courts also say Congress could not have thought disclosure of the
first six digits (the digits that identify the card-issuing bank) posed a risk because Congress did
not also prohibit printing the name of the bank on the receipt. See, e.g., Noble v. Nevada
Checker Cab Corp., 726 F. App’x 582, 584 (9th Cir. 2018) (unpublished memorandum
disposition).
        No court has considered whether the congressional record reflects that a rash of
merchants were printing the name of the card-issuing bank on customer’s receipts before the
passage of FACTA. Congress’s decision to regulate printing more than the last five digits of a
credit card number may well have been rationally related to the problem that was “acute to the
legislative mind.” Williamson v. Lee Optical of Oklahoma Inc., 348 U.S. 483, 489, 75 S. Ct.
461, 465 (1955). Just because Congress did not also prohibit printing the issuing bank’s name
does not mean we can infer Congress did not consider printing the first six digits to be risky.


                                                 22
              Case: 16-16486     Date Filed: 10/03/2018     Page: 23 of 43


plaintiff may have done a poor job at proving standing as a factual matter and

therefore findings against him should not preclude standing for others. See Katz,

872 F.3d 121 (“The plaintiff did not seek the opportunity to supplement the record

with additional evidence after defendants included in their motion papers extrinsic

evidence suggesting that printing the [issuer identification number] did not

increase the risk of harm.”); see also id. at 121 (noting that “in some

circumstances, a fact-finding hearing with expert witness testimony may very well

be appropriate [to decide standing], depending on the novelty of the issue, the

extent of the material dispute of facts, and the statutory prohibition in question.”).

Adverse findings in a single case generally do not bind people who were not

parties or privies to parties to it. See Blonder-Tongue Labs., Inc. v. Univ. of Ill.

Found., 402 U.S. 313, 329, 91 S. Ct. 1434, 1443 (1971). This rule applies “with

equal force to questions of jurisdiction,” including standing. See Underwriters

Nat’l Assur. Co. v. N.C. Life & Acc. & Health Ins. Guar. Ass’n, 455 U.S. 691,

706–07 & n.13, 102 S. Ct. 1357, 1367 & n.13 (1982).

      Another problem with developing bright-line FACTA-standing rules based

on facts found in other cases relates to variations in the amount of risk related to

different disclosures or data breaches in light of evolving technology. The idea

that the first six digits do not pose a risk of identity theft appears to have its origin

in expert reports and declarations by Mari Frank in 2007 and 2008. See Bateman


                                            23
             Case: 16-16486      Date Filed: 10/03/2018    Page: 24 of 43


v. Am. Multi-Cinema, Inc., 252 F.R.D. 647, 651 (C.D. Cal. 2008), rev’d and

remanded, 623 F.3d 708 (9th Cir. 2010); Lopez v. KB Toys Retail, Inc., 2:07–cv–

00144, Dkt. No. 28 at 5 (C.D. Cal. July 17, 2007). In these cases, Frank opined

that disclosing the first four to six digits of a credit card number do not pose a risk

because “the mathematical probability” of guessing “the remainder of the digits

necessary to complete a transaction is miniscule, either 10,000,000:1 or

1000,000,000:1.” Bateman, 252 F.R.D. at 651. The same expert opinion was

adopted by another district court in 2010. See In re Toys “R” Us - Delaware, Inc.

- Fair & Accurate Credit Transactions Act (FACTA) Litig., No. CV 06-08163

MMM FMOX, 2010 WL 5071073, at *12 (C.D. Cal. Aug. 17, 2010).

      The Toys “R” Us decision is often cited for the proposition that printing the

first six digits poses no risk of harm. See, e.g., Coleman v. Exxon Mobil Corp.,

No. 1:17-CV-119-SNLJ, 2018 WL 1785477, at *4 (E.D. Mo. Apr. 13, 2018)

(citing Toys “R” Us, 2010 WL 5071073, at *12, and collecting other cases also

citing Toys “R” Us). Yet it is not apparent that any of these district courts

considered whether it still made sense to rely on facts established in these older

cases, in light of technological changes related to brute-force cryptological attack

on credit card numbers . See Katz, 872 F.3d at 118 (summarizing plaintiff’s

contention that disclosure of the first six numbers, in addition to the last four,

makes plaintiff more vulnerable to “computer-assisted guessing” of his remaining


                                           24
             Case: 16-16486     Date Filed: 10/03/2018    Page: 25 of 43


card numbers). Neither are we aware of a court that has taken a fresh look at the

argument that an identity thief could use the first six digits, in combination with

other available information, to access more information about a victim than would

have been possible in 2007. See Toys “R” Us, 2010 WL 5071073, at *12–13

(summarizing plaintiff’s expert’s opinion that disclosure of the first six digits

makes it easier for thieves to acquire other identifying information).

       These problems show the importance of the Second Circuit’s admonition

that standing in FACTA cases is “a case- and fact- specific” question. See id. at

121. We echo that sentiment and know that district courts will consider standing in

light of existing precedent as applied to the “case or controversy” and

accompanying record actually before them. See GTE Directories Pub. Corp. v.

Trimen Am., Inc., 67 F.3d 1563, 1567 (11th Cir. 1995) (“The determination of

whether an actual case or controversy exists is determined on a case-by-case

basis.”).

       Here, we are presented with a facial challenge to Dr. Muransky’s standing,

so we must take the allegations in the complaint as true and evaluate whether those

allegations plausibly allege standing. See Stalley ex rel. U.S. v. Orlando Reg’l

Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (per curiam)

(distinguishing between facial and factual attacks on standing). As set out above,

the complaint alleges two concrete injuries: one based on the statutory violation


                                          25
               Case: 16-16486       Date Filed: 10/03/2018      Page: 26 of 43


and its relationship to common law causes of action and another based on Godiva

giving Dr. Muransky an untruncated receipt. Mr. Isaacson has not challenged any

other aspect of Dr. Muransky’s standing, and we conclude the other Article III

standing requirements are satisfied.

                                      III. The Merits

A. Notice of class counsel’s attorney’s fee motion

         We now consider the objectors’ challenge to the sufficiency of notice of the

attorney’s fee motion. As required by Rule 23(c)(2)(B), these class members got

notice of the preliminary approval of the class settlement. That notice gave

information about the attorney’s fees and expenses Dr. Muransky would seek:

         Plaintiff will petition for a service award not to exceed $10,000 for his
         work in representing the Class, and for Class Counsel’s fees not to
         exceed one-third of the fund, which is $2,100,000, plus reasonable
         expenses.
Class members got this notice in advance of counsel’s motion for attorney’s fees.

Yet the attorney’s fees motion was not filed until two weeks after the deadline for

class members to object had already passed. 6 The class did not receive additional

notice after the motion was filed. The objectors say this process deprived class

members of the notice they needed to assess the fee request and violated Rule

23(h).

         6
        Dr. Muransky originally made the attorney’s fee request on September 7 as part of the
motion for final approval. The District Court instructed him to file a separate attorney’s fee
motion, which he did on September 12.


                                              26
             Case: 16-16486      Date Filed: 10/03/2018    Page: 27 of 43


       Rule 23(h) sets up the procedures required for an award of attorney’s fees in

class actions. As for notice, Rule 23(h)(1) says that “[n]otice of the motion [for

attorney’s fees] must be served on all parties and, for motions by class counsel,

directed to class members in a reasonable manner.” Fed. R. Civ. P. 23(h)(1).

Although “reasonable manner” is not specific about when notice must be given,

courts interpreting Rule 23(h) have observed that the right to object to the fee

motion under Rule 23(h)(2) necessarily means that courts must give notice of the

attorney’s fee motion itself. The leading case is In re Mercury Interactive Corp.

Securities Litig., 618 F.3d 988, 989 (9th Cir. 2010). The Ninth Circuit interpreted

“[t]he plain text of” Rule 23(h) to “require[] that any class member be allowed an

opportunity to object to the fee ‘motion’ itself, not merely to the preliminary notice

that such a motion will be filed.” Id. at 993–94 (quoting Fed. R. Civ. P. 23(h)(2)).

The Advisory Committee’s notes support the Ninth Circuit’s interpretation of Rule

23(h). They say that “[i]n setting the date objections are due, the court should

provide sufficient time after the full fee motion is on file to enable potential

objectors to examine the motion.” Fed. R. Civ. P. 23 advisory committee’s note to

2003 amendment. The Seventh Circuit follows the Ninth Circuit’s Mercury

decision. Redman v. RadioShack Corp., 768 F.3d 622, 637–38 (7th Cir. 2014); see

also 3 Newberg on Class Actions § 8:24 (5th ed.) (endorsing the approach of the

Ninth and Seventh Circuits on doctrinal and policy grounds).


                                           27
                Case: 16-16486       Date Filed: 10/03/2018       Page: 28 of 43


           The Ninth Circuit’s holding in Mercury was that “class members were

deprived of an adequate opportunity to object to the motion itself because, by the

time they were served with the motion, the time within which they were required to

file their objections had already expired.” 618 F.3d at 994. That same sequence—

objection deadline before a filed motion for attorney’s fees—was what happened

here. As in Mercury, this schedule deprived class members of “an opportunity to

object to the fee motion itself” because they had to file objections before the

motion was even filed. See id. at 993–94. As a result, this process violated Rule

23(h).7

       Although we conclude the District Court erred by requiring class members

to object before they could assess the attorney’s fee motion, we hold that error does

not warrant reversal under the particular facts of this case. After receiving the

notice, four class members objected. Two of those, Mr. Price and Mr. Isaacson,

made detailed arguments in opposition to the requested attorney’s fee and incentive

awards, including by filing opposition briefs after Dr. Muransky filed the

       7
          The objectors also argue that the class notice did not provide class members with
sufficient information to file meaningful objections to class counsel’s attorney’s fee request. Mr.
Price, for example, says the notice should have advised class members of the “Eleventh Circuit’s
25% benchmark for attorneys’ fees [or] of Class Counsel’s justification for seeking a $525,000
bonus” above the 25% benchmark. Rule 23(h) requires only that notice of an attorney’s fee
motion be “served on all parties and . . . directed to class members in a reasonable manner.” Fed.
R. Civ. P. 23(h). The objectors cite no authority that requires the detail they request. Decisions
about the detail in descriptions about the attorney’s fees required to be included in class notice
are necessarily case specific and are best left to the discretion of district courts.



                                                28
             Case: 16-16486     Date Filed: 10/03/2018   Page: 29 of 43


attorney’s fee motion. Cf. Coleman v. Smith, 828 F.2d 714, 716–17 (11th Cir.

1987) (per curiam) (holding that notice of consequences of summary judgment was

adequate in part because party’s actions showed he understood how to respond to

summary judgment motion). The arguments made against the attorney’s fee

motion were considered by the Magistrate Judge and by the District Court. And on

this record, we have no reason to think other unnamed class members would have

made arguments besides those made by Mr. Price and Mr. Isaacson. Class

members were not therefore prejudiced by the objection schedule established by

the District Court. See Voeller v. Neilston Warehouse Co., 311 U.S. 531, 537, 61
S. Ct. 376, 379 (1941) (observing that “the rights of parties are habitually protected

in court by those who act in a representative capacity”); see also O’Bannon v.

Town Court Nursing Ctr., 447 U.S. 773, 797, 100 S. Ct. 2467, 2482 (1980)

(Blackmun, J., concurring) (because nursing home had an interest in making the

same arguments as absent patients, those patients’ due process interests were

satisfied). The District Court did not abuse its discretion by awarding attorney’s

fee, despite the Rule 23(h) violation.

B. The attorney’s fee award
      The objectors also argue that the District Court made a mistake by awarding

33% of the class settlement fund as attorney’s fees to Dr. Muransky’s counsel.

The District Court’s approval of the attorney’s fee award is reviewed for abuse of


                                          29
             Case: 16-16486      Date Filed: 10/03/2018    Page: 30 of 43


discretion. Camden I Condo. Assoc. v. Dunkle, 946 F.2d 768, 770 (11th Cir.

1991). “A district court abuses its discretion if it applies an incorrect legal

standard, applies the law in an unreasonable or incorrect manner, follows improper

procedures in making a determination, or makes findings of fact that are clearly

erroneous.” Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir.

2014) (quotation marks omitted). Under this standard, district courts have “great

latitude” in setting fee awards in class action cases. See Faught v. American Home

Shield Corp., 668 F.3d 1233, 1242 (11th Cir. 2011) (citation and internal quotation

marks omitted). We conclude the District Court did not abuse its discretion.

      To begin, the objectors say the District Court applied the wrong legal test to

evaluate Dr. Muransky’s attorney’s fee request. In their view, the District Court

should have applied a lodestar analysis that multiplied the number of hours counsel

worked by the prevailing hourly rate. They claim that analysis is required by

Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 546, 130 S. Ct. 1662, 1669 (2010).

In Perdue, the Supreme Court decided “whether the calculation of an attorney’s

fee, under federal fee-shifting statutes, based on the ‘lodestar,’ i.e., the number of

hours worked multiplied by the prevailing hourly rates, may be increased due to

superior performance and results.” Id. The Court allowed the award of attorney’s

fees under a fee-shifting statute to be enhanced above the lodestar amount, but only

in “rare” and “exceptional” cases. Id. at 554, 130 S. Ct. at 1674. Here, the


                                           30
             Case: 16-16486     Date Filed: 10/03/2018    Page: 31 of 43


objectors say the District Court should have followed Perdue because class

counsel’s fees would have been decided under a fee-shifting statute if the class

prevailed against Godiva. See 15 U.S.C. § 1681n(a)(3) (providing for attorney’s

fees “in the case of any successful action to enforce any liability” for a willful

violation of FACTA).

      The problem for the objectors is that class counsel sought attorney’s fees

from a common fund rather than under a fee-shifting statute. See Fed. R. Civ. P.

23(h) (authorizing courts to award attorney’s fees that are “authorized by law or

by the parties’ agreement”). Camden I holds that “attorneys’ fees awarded from a

common fund shall be based upon a reasonable percentage of the fund established

for the benefit of the class.” 946 F.2d at 774. The common-fund doctrine applies

to class settlements that result in a common fund even when class counsel could

have pursued attorney’s fees under a fee-shifting statute. See Staton v. Boeing Co.,

327 F.3d 938, 968–69 (9th Cir. 2003); Florin v. Nationsbank of Ga., 34 F.3d 560,

563 (7th Cir. 1994). Perdue addresses fee-shifting statutes and says nothing about

the award of attorney’s fees from a common fund. 559 U.S. at 554, 130 S. Ct. at

1674. Perdue is therefore not contrary to our precedent in Camden I.

      In the alternative, the objectors say that the District Court misapplied

Camden I by awarding 33% of the fund to class counsel. In Camden I, this Circuit

called 25% of a common fund a benchmark attorney’s fee award that “may be


                                          31
               Case: 16-16486       Date Filed: 10/03/2018      Page: 32 of 43


adjusted in accordance with the individual circumstances of each case.” 946 F.2d

at 775. To evaluate whether the benchmark should be enhanced, district courts can

apply the twelve factors from Johnson v. Georgia Highway Express, Inc., 488 F.2d
714, 717–19 (5th Cir. 1974), 8 in addition to other class-settlement specific factors.

Camden I, 946 F.2d at 775. We have also said that the “majority of common fund

fee awards fall between 20% and 30% of the fund.” Waters v. Int’l Precious

Metals Corp., 190 F.3d 1291, 1294 (11th Cir. 1999). In this case, the objectors

argue the District Court misapplied the Johnson factors in awarding 33% of the

settlement fund as attorney’s fees.

       We see no abuse of discretion in the District Court’s decision. Although the

objectors “are correct that the fee award is bigger than some awards in other

suits[,] . . . that does not mean the award is too big.” Birchmeier v. Caribbean

Cruise Line, Inc., 896 F.3d 792, 796 (7th Cir. 2018). The Magistrate Judge’s R&R

concluded that the Johnson factors supported the request for a fee above the 25%

benchmark. That conclusion was based on weighing nine Johnson factors in favor

of the enhanced award, including, by way of example, “the novelty and difficulty

of the issues” and “the results obtained.” After considering the objections to the
       8
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209. We recognize that the Supreme Court criticized the Johnson factors in Perdue, 559
U.S. at 550–51, 130 S. Ct. at 1671–72. But as we’ve explained, Perdue arose in a different
context (fee-shifting statutes), and we are bound to apply our precedent in Camden I and Johnson
to this common fund.


                                              32
               Case: 16-16486       Date Filed: 10/03/2018      Page: 33 of 43


R&R de novo, the District Court reached the same conclusion that “the requested

attorneys’ fees are reasonable under the Johnson/Camden I analysis.” 9 The District

Court found that the settlement “confers substantial benefits” on class members.

The District Court’s order also emphasized “the results obtained,” saying the class

members who submitted claims “will receive cash payments that represent a

significant portion of the damages that would be available to them were they to

prevail in an individual action.” The District Court elaborated on these points at

the fairness hearing. There, the court discussed the significant legal hurdles class

counsel faced, including the possibility that the Supreme Court would hold in

Spokeo that risk of identity theft could not support standing. The court explained

the difficulty of proving willfulness, and its own skepticism that the evidence

would support a willfulness finding in this case.

       The District Court properly assessed the risks faced by the class and the

compensation secured by class counsel. Under the circumstances, the District

Court did not abuse its discretion by awarding an above-benchmark percentage of

the common fund. The attorney’s fee award is therefore affirmed.

C. The incentive award
       Finally, the objectors challenge the $10,000 incentive award the District

Court approved for Dr. Muransky as class representative. A district court’s
       9
         The District Court gave no weight to the Magistrate Judge’s characterization of Mr.
Price and Mr. Isaacson as “professional objectors.” We don’t either.


                                               33
             Case: 16-16486     Date Filed: 10/03/2018   Page: 34 of 43


decision to grant an incentive award to a named class representative is reviewed for

abuse of discretion. Hadix v. Johnson, 322 F.3d 895, 897 (6th Cir. 2003).

      The objectors make two arguments on appeal. First, Mr. Isaacson argues

incentive awards are prohibited in common-fund settlements. [Second, the

objectors jointly challenge the $10,000 award as too large because they say Dr.

Muransky put little personal time and effort into the litigation. We reject both

arguments.

      Relying on two common fund cases, Mr. Isaacson says litigants who secure

a common fund can recover reasonable attorney’s fees and litigation expenses but

cannot recover incentive awards for their own services. See Central R.R. &

Banking Co. v. Pettus, 113 U.S. 116, 122, 5 S. Ct. 389, 390 (1885); Trustees v.

Greenough, 105 U.S. 527, 538 (1882).

      We are not persuaded by this argument. Many circuits have endorsed

incentive awards and recognize them as serving the purposes of Rule 23. See, e.g.,

Staton, 327 F.3d at 975–77; Hadix, 322 F.3d at 897–98. No circuit has applied

Greenough or Central Bank, which were decided well before the adoption of Rule

23, to prohibit incentive awards in the class-action context. We do not view

granting a monetary award as an incentive to a named class representatives as

categorically improper.




                                         34
             Case: 16-16486     Date Filed: 10/03/2018    Page: 35 of 43


      At the same time, there are limits to an appropriate incentive award. In

Holmes v. Continental Can Co., 706 F.2d 1144 (11th Cir. 1983), the class

settlement awarded the class representatives different amounts than the unnamed

class members because class counsel estimated that the named representatives had

meritorious claims. Id. at 1148–49. This Court held that “[w]hen a settlement

explicitly provides for preferential treatment for the named plaintiffs in a class

action, a substantial burden falls upon the proponents of the settlement to

demonstrate and document its fairness.” Id. at 1147. We said that “a disparate

distribution favoring the named plaintiffs requires careful judicial scrutiny into

whether the settlement allocation is fair to the absent members of the class.” Id.

At the same time, we recognized that “the inference of unfairness” associated with

unequal distributions “may be rebutted by a factual showing that the higher

allocations to certain parties are rationally based on legitimate considerations.” Id.

      Like the settlement distribution in Holmes, incentive awards “provide[] for

preferential treatment for the named plaintiffs,” see id. at 1147, and create a similar

possibility of collusion between class representatives, their counsel, and

defendants. See id. at 1148; Hadix, 322 F.3d at 897 (“[I]ncentive awards are

scrutinized carefully by courts who sensibly fear that [they] may lead named

plaintiffs to expect a bounty for bringing suit or to compromise the interest of the

class for personal gain.”). As a result, we hold that incentive awards must be


                                          35
             Case: 16-16486      Date Filed: 10/03/2018    Page: 36 of 43


supported by “legitimate considerations” sufficient to “dispel the cloud of

collusion which such a settlement suggests.” See Holmes, 706 F.2d at 1147

(quotation marks omitted).

      The parties dispute what those considerations should be. The objectors

focus on the time and money actually spent on the case by the named

representative while Dr. Muransky argues that the value of the settlement to the

class members is most important. We see no reason to limit the discretion of

district courts to consider the justifications proposed by either party. Indeed, we

are aware of a number of justifications regularly cited in support of incentive

awards. For example, incentive awards may be given “to compensate class

representatives for work done on behalf of the class, to make up for financial or

reputational risk undertaken in bringing the action, . . . to recognize their

willingness to act as a private attorney general,” Rodriguez v. W. Publ’g Corp.,

563 F.3d 948, 958–59 (9th Cir. 2009), and to “induce an individual to become a

named plaintiff,” Montgomery v. Aetna Plywood, Inc., 231 F.3d 399, 410 (7th Cir.

2000). Although these considerations will certainly weigh differently in different

cases, together they “help illuminate the fact that class representatives . . . have

typically done something the absent class members have not—stepped forward and

worked on behalf of the class.” 5 Newberg on Class Actions § 17.3. All of these




                                           36
             Case: 16-16486      Date Filed: 10/03/2018    Page: 37 of 43


justifications are legitimate, and district courts may exercise their discretion to

determine whether they favor an incentive award in any given case.

      Here, the District Court awarded Dr. Muransky $10,000 “for his efforts in

this case.” It is not clear what the District Court meant by that. Even so, we find

that the record supports the incentive award. See Friends of the Everglades v. S.

Fla. Water Mgmt. Dist., 678 F.3d 1199, 1201 (11th Cir. 2012) (explaining that a

district court abuses its discretion when “neither the . . . decision nor the record

provide sufficient explanation to enable meaningful appellate review” (emphasis

added)); Cox Enters. v. News-Journal Corp., 510 F.3d 1350, 1361 (11th Cir. 2007)

(finding no abuse of discretion in district court’s decision not to award

prejudgment interest based on the record). At the District Court, Dr. Muransky

argued that an incentive award was justified by the size of the settlement. As

previously discussed, the District Court found that the class settlement “confers

substantial benefits” on the class members. And at the fairness hearing, the

District Court observed that Dr. Muransky “was subjecting himself to

inconvenience and time delays that didn’t materialize as much as they might have,

but they still were a possibility when he signed on as the class representative.”

These statements give meaning to the court’s $10,000 incentive award to Dr.




                                           37
               Case: 16-16486       Date Filed: 10/03/2018       Page: 38 of 43


Muransky “for his efforts in this case.” 10 We therefore hold that the District Court

did not abuse its discretion by granting this incentive award.

       AFFIRMED.




       10
           By our calculation, Dr. Muransky’s incentive award had little impact on the class
members’ recovery. Assuming 48,000 class members submitted valid claims (a high-end
approximation) for the $4.2 million in the fund for distribution, Dr. Muransky’s incentive award
of $10,000 resulted in a reduction of about 21 cents in the recovery of the class members who
filed claims ($87.50 vs. $87.29).

                                               38
             Case: 16-16486      Date Filed: 10/03/2018   Page: 39 of 43


JORDAN, Circuit Judge, concurring:

      I join Judge Martin’s thorough opinion for the court. I write separately to

note that Mr. Isaacson, a class member and one of the appellants, may lack Article

III standing to challenge the Article III standing of Dr. Muransky, the named

plaintiff and class representative.

      As a member of the class, Mr. Isaacson did not just file objections to the

proposed settlement; he chose not to opt out and submitted a claim for

compensation pursuant to the settlement agreement. Given that the proposed

settlement fund totaled $4.1 million after attorney’s fees, and that approximately

47,000 class members filed claims, Mr. Isaacson stands to receive about $85 even

if his arguments about the attorney’s fees and the incentive award fail. Although

that sum is not a king’s ransom, there is no doubt that Mr. Isaacson is going to

realize some financial benefit from the settlement.

      Article III’s standing requirements—injury-in-fact, causation, and

redressability—persist “throughout the life of [a] lawsuit.” Wittman v.

Personhuballah, 136 S. Ct. 1732, 1736 (2016). As a result, standing “must be met

by persons seeking appellate review, just as it must be met by persons appearing in

courts of first instance.” Hollingworth v. Perry, 570 U.S. 693, 705 (2013) (citation

and quotation marks omitted). Because “standing is not dispensed in gross,” it

seems to me that Mr. Isaacson “must demonstrate standing for each claim he seeks


                                          39
             Case: 16-16486     Date Filed: 10/03/2018    Page: 40 of 43


to press and for each form of relief that is sought.” Town of Chester v. Laroe

Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (citation and internal quotation marks

omitted). If Mr. Isaacson “lacks standing to bring [a certain claim on] appeal, we

lack jurisdiction over [that claim] and must dismiss it.” Tenille v. Western Union

Co., 809 F.3d 555, 559 (10th Cir. 2015).

      Mr. Isaacson certainly has standing on appeal to pursue his challenges to the

deadline set by the district court for objections to the proposed settlement, to the

attorney’s fees awarded to counsel for the plaintiffs, and to the incentive award

given to Dr. Muransky. An incorrect deadline could have certainly affected Mr.

Isaacson’s ability to assert objections to the motion for attorney’s fees, and any

decrease in the attorney’s fees or the incentive award would be redistributed

among the class members, potentially increasing Mr. Isaacson’s own monetary

recovery. But Mr. Isaacson has also challenged Dr. Muransky’s standing to bring

a FACTA claim in the first place, and it is with respect to that challenge that his

standing is at best doubtful.

      According to Mr. Isaacson—who happens to be a plaintiffs’ class-action

attorney—Dr. Muransky did not suffer an injury that allows him to bring a claim

under FACTA because he “fail[ed] to allege that his credit suffered when he was

handed a receipt with a few extra digits, or that anyone else knew of the violation

or was in a position to take advantage of it to his injury.” Br. for Mr. Isaacson at


                                           40
             Case: 16-16486     Date Filed: 10/03/2018    Page: 41 of 43


34. In a recent law review article that he authored, Mr. Isaacson explained his

motivation for challenging Dr. Muransky’s standing in the following way: “I was

troubled by the notion that a class representative who suffered no injury should be

able to evade the burden of demonstrating his own Article III standing . . . when

entering [into] a class-action settlement that purports to release other class

members’ claims for actual damages.” Eric Alan Isaacson, A Real-World

Perspective on Withdrawal of Objections to Class Action-Settlements and

Attorneys’ Fees Awards: Reflections on the Proposed Revisions to Federal Rule of

Civil Procedure 23(E)(5), 10 Elon L. Rev. 35, 51 (2018) (footnotes omitted).

      I do not doubt the sincerity of Mr. Isaacson’s convictions, but it might fairly

be said that one could be just as troubled by the notion that an appellant who

suffered no injury from a judgment should be able to seek reversal without

demonstrating that he has been injured by that judgment and has Article III

standing. After all, the desire to ensure compliance with the law affects only the

“generalized interest of all citizens in constitutional governance.” Schlesinger v.

Reservists Committee to Stop the War, 418 U.S. 208, 217 (1974). See also

Hollingsworth, 570 U.S. at 704 (“The presence of a disagreement, however sharp

and acrimonious it may be, is insufficient by itself to meet Art[icle] III’s

requirements.”).




                                          41
             Case: 16-16486     Date Filed: 10/03/2018    Page: 42 of 43


      Mr. Isaacson, as noted, stands to gain financially from the settlement. How,

then, can it be said that Mr. Isaacson suffered any cognizable harm (aside from his

arguments as to the deadline for objections, the attorney’s fees, and the incentive

award) from the institution of the lawsuit by Dr. Muransky and/or the

consummation and approval of the settlement which provided him with a tangible

benefit? If Mr. Isaacson thought that the action brought by Dr. Muransky on

behalf of a class did not constitute a justiciable case or controversy under Article

III, why did he not simply opt out and let the statute of limitations expire on any

FACTA claim he might have had individually? Conversely, if Mr. Isaacson

thought that he (unlike Dr. Muransky) had Article III standing to assert a FACTA

claim and believed that he could do better as an individual litigant, why did Mr.

Isaacson not simply file suit on his own against Godiva?

      Stated differently, if Mr. Isaacson prevailed on his standing argument, I do

not see how we could redress any injury he has suffered. See Wittman, 136 S. Ct.

at 1732 (dismissing appeal by intervenors who could not explain how their alleged

injury would be redressed by a favorable judicial decision). Indeed, Mr. Isaacson

will cause himself injury if he succeeds because his monetary recovery—along

with that of every class member—will be wiped out. For if Dr. Muransky has not

suffered an Article III injury, he does not have standing to sue Godiva under

FACTA, and that means that the entire case must be dismissed for want of a


                                          42
             Case: 16-16486     Date Filed: 10/03/2018    Page: 43 of 43


justiciable case or controversy. See generally William B. Rubenstein, 1 Newberg

on Class Actions § 2:8 (5th ed. June 2018) (“[I]f a case has only one class

representative and that party does not have standing, then the court lacks

jurisdiction over the case and it must be dismissed.”).

      The rule against permitting appeals by prevailing litigants is a prudential

one, but a litigant who obtains a favorable judgment must nevertheless have a

personal stake to appeal. See generally Camreta v. Greene, 563 U.S. 692, 701-02

(2011). In an appropriate case, we may need to address whether a class member

like Mr. Isaacson has standing on appeal to challenge the standing of a class

representative who obtained a settlement providing economic benefits to the entire

class. Cf. King v. Cessna Aircraft Co., 505 F.3d 1160, 1165 (11th Cir. 2007) (“if

the requirements for appellate jurisdiction are not met ‘we cannot review whether a

judgment is defective, not even when the asserted defect is that the district court

lacked jurisdiction’”) (citation omitted).




                                             43